Exhibit 10.5

 

2010 Equity Plan   Plan Document

 

Virginia Commerce Bancorp, Inc.

2010 EQUITY PLAN

 

  1. Purposes

The purposes of the Plan are to (a) promote the long-term success of the Company
and to increase stockholder value by providing Employees and Directors with
incentives to contribute to the long-term growth and profitability of the
Company and (b) assist the Company in attracting, retaining and motivating
highly qualified Employees.

 

  2. Definitions

For purposes of the Plan, the following terms shall be defined as follows:

“Administrator” means the Committee or the individual or individuals to whom the
Committee delegates authority under the Plan in accordance with Section 3(d)
herein.

“Award” means an award made pursuant to the terms of the Plan to an Eligible
Individual in the form of Stock Options, Restricted Stock, Stock Appreciation
Rights, Stock Awards, Performance Units or Other Awards.

“Award Document” means a written document approved in accordance with Section 3
which sets forth the terms and conditions of the Award to the Participant. An
Award Document may be in the form of (i) an agreement between the Company and
the Participant which is executed by the Chairman or a Vice-Chairman of the
Company and is signed by the Participant or (ii) a certificate issued by the
Company which is executed by the Chairman or a Vice-Chairman of the Company but
does not require the signature of the Participant.

“Board” means the Board of Directors of the Company and, for purposes of Awards
to Directors, also means the Board of Directors of a Subsidiary.

“Business Combination” means and includes each and all of the following
occurrences:

(i) a consolidation or merger pursuant to which more than 50% of the Company’s
Majority Voting Stock is transferred to different holders, except for a
transaction intended primarily to change the state of the Company’s
incorporation; or

(ii) more than 50% of the assets of the Company are sold or otherwise disposed
of.

“Cause” has the meaning set forth in the Award Document or, if not defined
therein, means the termination of Employee’s employment as a result of: (i) an
act or acts of dishonesty undertaken by such Employee and intended to result in
gain or personal enrichment of the Employee, (ii) persistent failure to perform
the duties and obligations of such Employee which is not remedied in a
reasonable period of time after receipt of written notice from Employer,
(iii) violation of confidentiality or proprietary information obligations to or
agreements entered into with the Employer, (iv) use, sale or distribution of
illegal drugs on the Employer’s premises, (v) threatening, intimidating or
coercing or harassing fellow employees, or (vi) the conviction of such Employee
of a felony.

 

Page 1



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

“Change in Control” means:

(i) a Business Combination.

(ii) the acquisition by any Person (as such term is used in Sections 13(d) and
14(d) of the Securities and Exchange Act of 1934, as amended (the “1934 Act”))
as Beneficial Owner (as such term is used in Rule 13d-3 promulgated under the
1934 Act), directly or indirectly, of fifty percent (50%) or more of the
combined voting power of the outstanding shares of capital stock of the
Company’s then outstanding securities with respect to the election of the
directors of the Board.

(iii) During any period of three (3) consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a director of the Board subsequent to the date of adoption of
the Plan whose election, or a nomination for election by the Company’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of any
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Board, as such terms are used in proposed Rule 14a-11 of Regulation 14A
promulgated under the 1934 Act) shall be, for these purposes, considered as
though such person were a member of the Incumbent Board.

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations (including any proposed regulations) thereunder.

“Committee” means (i) the Personnel and Compensation Committee of the Board
appointed to administer the Plan pursuant to Section 3 herein, all of the
members of which shall be “independent directors” under applicable listing
standards or (ii) as appropriate, in connection with Awards subject to Rule
16b-3, the subcommittee of such Personnel and Compensation Committee of the
Board, all of the members of which are “non-employee directors” as defined in
Rule 16b-3, as amended, under the Exchange Act, or any similar or successor
rule. The Committee shall serve at the pleasure of the Board.

“Common Stock” means the common stock, par value $1.00 per share, of the
Company. In the event the Company has more than one class of Common Stock, the
class of Common Stock shall be as designated in the Award Document.

“Company” means Virginia Commerce Bancorp, Inc., a Virginia corporation.

“Director” means any individual who is a member of the Board.

“Eligible Individuals” means the Employees and Directors.

“Employee” means any person employed by the Company, its parent or any
Subsidiary. A Participant shall not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its parent, any Subsidiary, or
any successor. For purposes of Incentive Stock Options, no such leave may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, three months after such
ninety (90) day leave, any Incentive Stock Option held by the Participant shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonqualified Stock Option. Neither service as a director nor
payment of a director’s fee by the Company or a Subsidiary shall be sufficient
to constitute “employment” by the Company or a Subsidiary.

“Employer” means the Company, its parent, or a Subsidiary, as applicable, that
employs the particular Employee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.

 

Page 2



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

“Fair Market Value” means, with respect to a share of Common Stock, the closing
market price (that is, the price at which last sold on the principal U.S. market
or quotation system) of a share of the Common Stock on the relevant date if it
is a trading date or, if not, on the most recent date on which the Common Stock
was traded prior to such date, as reported by the exchange for the principal
U.S. market or principal quotation system on which the Common Stock is traded;
or, if, in the opinion of the Committee, this method is inapplicable or
inappropriate for any reason, the fair market value as determined pursuant to a
reasonable method adopted by the Committee in good faith for such purpose.

“Good Reason” for voluntary resignation has the meaning set forth in the Award
Document or, if not defined therein, means following a Change in Control (i) the
Employer reduces by ten percent (10%) or more the Employee’s compensation at the
rate in effect immediately prior to the Change in Control or (ii) without the
Employee’s express written consent, the Employer requires the Employee to change
the location of his or her job or office, so that he or she will be based at a
location more than fifty (50) miles from the location of his or her job or
office immediately prior to the Change in Control. For these purposes,
“Compensation” means base salary, exclusive of bonus, incentive compensation and
shift differential, paid by the Employer as consideration for the Employee’s
service.

“Incentive Stock Option” means a Stock Option which is an “incentive stock
option” within the meaning of Section 422 of the Code and designated by the
Committee as an Incentive Stock Option in an Award Document.

“Majority Voting Stock” means the class of the Company’s voting stock which, as
of the time of determination, possesses the right to elect a majority of the
Board.

“Nonqualified Stock Option” means a Stock Option which is not an Incentive Stock
Option.

“Other Award” means any other form of award authorized under Section 13 of the
Plan.

“Participant” means an Eligible Individual to whom an Award has been granted
under the Plan.

“Performance Unit” means a performance unit granted to an Eligible Individual
pursuant to Section 12 herein which is subject to performance criteria.

“Plan” means this Virginia Commerce Bancorp, Inc. 2010 Equity Plan.

“Restricted Stock” means Common Stock granted to an Eligible Individual pursuant
to Section 9 herein which is subject to restrictions.

“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on shares of Common Stock granted to an Eligible Individual
pursuant to Section 10 herein.

“Stock Award” means a share of Common Stock granted to an Eligible Individual
for no consideration other than the provision of services or offer for sale to
an Eligible Individual at a purchase price determined by the Committee, in
either case pursuant to Section 11 herein.

“Stock Option” means an Award to purchase shares of Common Stock granted to an
Eligible Individual pursuant to Section 8 herein.

“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

“Substitute Award” means an Award granted upon assumption of, or in substitution
for, outstanding awards previously granted by a company or other entity in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock.

 

Page 3



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

3. Administration of the Plan

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee, which shall have full power and authority, subject to the express
provisions herein:

(i) to select Participants from the Eligible Individuals;

(ii) to make Awards in accordance with the Plan;

(iii) to determine the number of shares of Common Stock subject to each Award or
the cash amount payable in connection with an Award;

(iv) to determine the terms and conditions of each Award, including, without
limitation, those related to vesting, forfeiture, payment and exercisability,
and the effect, if any, of the termination of a Participant’s status as an
Employee or Director of the Company, its parent, or a Subsidiary, and including
the authority to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards and to amend the terms and conditions of an
Award after the granting thereof to a Participant in a manner that is not,
without the consent of the Participant, prejudicial to the rights of such
Participant in such Award; provided, however, that, except for a Substitute
Award (in accordance with the requirements of Section 8(b) and 10(a) herein) or
as authorized under Section 15(b) or (c) herein, the terms of an outstanding
Award may not be amended to reduce the exercise price of an outstanding Stock
Option or Stock Appreciation Right or to cancel an outstanding Stock Option or
Stock Appreciation Right in exchange for cash, another Award or Stock Option or
Stock Appreciation Right with an exercise price that is less than the exercise
price of the original Stock Option or Stock Appreciation Right.

(v) to specify and approve the provisions of the Award Documents delivered to
Participants in connection with their Awards;

(vi) to construe and interpret any Award Document delivered under the Plan;

(vii) to prescribe, amend and rescind rules and procedures relating to the Plan;

(viii) to vary the terms of Awards to take account of tax, securities law and
other regulatory requirements of foreign jurisdictions;

(ix) to employ such legal counsel, independent auditors and consultants as it
deems desirable for the administration of the Plan and to rely upon any opinion
or computation received therefrom; and

(x) to make all other determinations and to formulate such procedures as may be
necessary or advisable for the administration of the Plan.

(b) Plan Construction and Interpretation. The Committee shall have full power
and authority, subject to the express provisions herein, to construe and
interpret the Plan.

(c) Determinations of Committee Final and Binding. All determinations by the
Committee in carrying out and administering the Plan and in construing and
interpreting the Plan shall be final, binding and conclusive for all purposes
and upon all persons interested herein.

(d) Delegation of Authority. The Committee may, but need not, from time to time
delegate some or all of its authority under the Plan to an Administrator
consisting of two or more members of the Committee; provided, however, that the
Committee may not delegate its authority under Sections 3(b) and 16 of the Plan.
Any delegation hereunder shall be subject to the restrictions and limits that
the Committee specifies at the time of such delegation or thereafter. Nothing in
the Plan shall be construed as obligating the Committee to delegate authority to
an Administrator, and the Committee may at any time rescind the authority
delegated to an Administrator appointed hereunder or appoint a new
Administrator. At all times, the Administrator appointed under this Section 3(d)
shall serve in such capacity at the pleasure of the Committee. Any action
undertaken by the Administrator in accordance with the Committee’s delegation of
authority shall have the same force and effect

 

Page 4



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

as if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to the Administrator.

(e) Liability of Committee. No member of the Committee shall be liable for any
action nor determination made in good faith, and the members of the Committee
shall be entitled to indemnification and reimbursement in the manner provided in
the Company’s certificate of incorporation as it may be amended from time to
time. In the performance of its responsibilities with respect to the Plan, the
Committee shall be entitled to rely upon information and advice furnished by the
Company’s officers, the Company’s accountants, the Company’s counsel and any
other party the Committee deems necessary, and no member of the Committee shall
be liable for any action taken or not taken in reliance upon any such advice.

(f) Action by the Board. Anything in the Plan to the contrary notwithstanding,
any authority or responsibility which, under the terms of the Plan, may be
exercised by the Committee may alternatively be exercised by the Board.

 

4. Effective Date and Term

The Plan shall become effective upon its adoption by the Board subject to its
approval by the stockholders of the Company. Prior to such stockholder approval,
the Committee may grant Awards conditioned on stockholder approval. If such
stockholder approval is not obtained at or before the first annual meeting of
stockholders to occur after the adoption of the Plan by the Board (including any
adjournment or adjournments thereof), the Plan and any Awards made thereunder
shall terminate ab initio and be of no further force and effect. In no event
shall any Awards be made under the Plan after the tenth anniversary of the date
of the Board’s adoption of the Plan.

 

5. Shares of Common Stock Subject to the Plan

(a) General. Subject to adjustment as provided in Section 15(b) herein, the
number of shares of Common Stock that may be issued pursuant to Awards under the
Plan (the “Section 5 Limit”) shall be 1,500,000 shares. Shares of Common Stock
issued under the Plan may be either authorized but unissued shares, treasury
shares or any combination thereof. Except as provided in Section 5(b) below, the
issuance of shares of Common Stock in connection with the exercise of, or as
other payment for, Awards under the Plan shall reduce the number of shares of
Common Stock available for future Awards under the Plan.

(b) Lapsed Awards or Forfeited Shares; Shares Used as Payment of Exercise Price
or for Taxes. Shares of Common Stock related to any Award, or portion thereof,
that is settled in cash in lieu of Common Stock shall be available again for
grant under the Plan. Similarly, shares of Common Stock related to any Award, or
portion thereof, that terminates by expiration, forfeiture, cancellation or
otherwise without the issuance of such shares, or shares of Common Stock related
to a Restricted Stock Award that are forfeited, shall be available again for
grant under the Plan. Any shares of Common Stock surrendered by a Participant as
full or partial payment of the exercise price, and any shares of Common Stock
retained by the Company in satisfaction of payment of the exercise price or
withholding taxes shall not be available again for grant under the Plan.

(c) Special Plan Limit on Certain Types of Awards. The maximum number of shares
of Common Stock that may be issued in the form of Restricted Stock (under
Section 9 herein), Stock Awards (under Section 11 herein), and Other Awards
(under Section 13 herein) under the Plan shall be 750,000 shares.

(d) Special Annual Limits. The maximum number of shares of Common Stock that may
be subject to Stock Options (under Section 8) and Stock Appreciation Rights
(under Section 10 herein) granted to any Eligible Individual in any calendar
year under the Plan shall be 50,000 shares. The maximum number of shares of
Common Stock that may be subject to Restricted Stock Awards (under Section 9
herein), Stock Awards (under Section 11 herein), and Other Awards (under
Section 13 herein) granted to any Eligible Individual in any calendar year under
the Plan shall be 30,000 shares.

 

Page 5



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

6. Eligible Individuals

Awards may be granted by the Committee to Eligible Individuals; provided,
however, that Directors shall not be eligible to receive Incentive Stock
Options. An individual’s status as an Administrator will not, by itself, affect
his or her eligibility to participate in the Plan.

 

7. Awards in General

(a) Types of Award and Award Document. Awards under the Plan may consist of
Stock Options, Restricted Stock, Stock Appreciation Rights, Stock Awards,
Performance Units or Other Awards. Any Award described in Sections 8 through 13
of the Plan may be granted singly or in combination or in tandem with any other
Award, as the Committee may determine. Awards may be Substitute Awards or may be
made in combination with, in replacement of, or as alternatives to grants of
rights under any other employee compensation plan of the Company, including the
plan of any acquired entity, or may be granted in satisfaction of the Company’s
obligations under any such plan.

(b) Terms Set Forth in Award Document. The terms and provisions of an Award
shall be set forth in a written Award Document approved by the Committee and
delivered or made available to the Participant as soon as administratively
practicable following the date of such Award. The vesting, exercisability,
payment and other restrictions applicable to an Award (which may include,
without limitation, restrictions on transferability, provision for mandatory
resale to the Company, or provisions for forfeiture or repayment of vested
Awards under certain designated circumstances) shall be determined by the
Committee and set forth in the applicable Award Document. Notwithstanding the
foregoing, subject to the provisions of Section 17(m) and (n) herein, the
Committee may accelerate (i) the vesting or payment of any Award, (ii) the lapse
of restrictions on any Award or (iii) the date on which any Stock Option, Stock
Appreciation Right or Other Award first becomes exercisable.

(c) Termination as Employee. If a Participant ceases to be an Employee, the
Participant may exercise his or her Award within such period of time as is
specified in the Award Document to the extent that the Award is vested on the
date of termination (but in no event later than the expiration of the term of
such Award as set forth in the Award Document). The date of a Participant’s
termination as an Employee for any reason shall be determined in the sole
discretion of the Committee. In the absence of a specified time in the Award
Document, the Award shall remain exercisable for three (3) months following the
Participant’s termination as an Employee and then terminate, unless otherwise
provided in the Plan. If, on the date of termination, the Participant has not
earned or is not vested as to his or her entire Award, the shares covered by the
unearned or unvested portion of the Award shall be forfeited and revert to the
Plan unless otherwise provided in the Award Document. If, after termination, the
Participant does not exercise the vested portion of his or her Award within the
period of time as is specified in the Award Document (or the Plan, if not
specified in the Award Document), the shares covered by such vested portion of
the Award shall be forfeited and revert to the Plan. Notwithstanding the above
provisions or any provision of an Award Document, unless provided otherwise by
the Committee, upon a Participant’s termination of employment for Cause, all
vested but not yet exercised and earned but not yet paid Awards shall also
immediately terminate and no longer be exercisable or payable and all shares
subject to such Awards shall be forfeited and revert to the Plan.

(d) Disability of Participant. If a Participant ceases to be an Employee as a
result of the Participant’s disability (as defined in Section 22(e)(3) of the
Code), the Participant may exercise his or her Award within such period of time
as is specified in the Award Document to the extent the Award is vested on the
date of termination (but in no event later than the expiration of the term of
such Award as set forth in the Award Document). In the absence of a specified
time in the Award Document, the Award shall remain exercisable for twelve
(12) months following the Participant’s termination and then terminate. If, on
the date of termination, the Participant has not earned or is not vested as to
his or her entire Award, the shares covered by the unearned or unvested portion
of the Award shall be forfeited and revert to the Plan unless otherwise provided
in the Plan or the Award Document. If, after termination, the Participant does
not exercise the vested portion of his or her Award within the period of time as
is specified in the Award Document (or the Plan if not specified in the Award
Document), the shares covered by such vested portion of the Award shall be
forfeited and revert to the Plan.

(e) Death of Participant. If a Participant dies while an Employee, the Award may
be exercised within such period of time as is specified in the Award Document
(but in no event later than the expiration of the term of such Award as set
forth in the Award Document), but only to the extent that the Award is vested on
the date of

 

Page 6



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

death. The Award may be exercised by the executor or administrator of the
Participant’s estate or, if none, by the person(s) entitled to exercise the
Award under the Participant’s will or the laws of descent or distribution. In
the absence of a specified time in the Award Document, the Award shall remain
exercisable for twelve (12) months following the Participant’s death and then
terminate. If, at the time of death, the Participant has not earned or is not
vested as to his or her entire Award, the shares covered by the unearned or
unvested portion of the Award shall immediately be forfeited and revert to the
Plan unless otherwise provided in the Plan or the Award Document. If, after
Participant’s death, the vested portion of the Award is not exercised within the
period of time as is specified in the Award Document (or the Plan if not
specified in the Award Document), the shares covered by such vested portion of
the Award shall be forfeited and revert to the Plan.

(f) Dividends and Dividend Equivalents. The Committee may provide Participants
with the right to receive dividends or payments equivalent to dividends or
interest with respect to an outstanding Award subject to the requirements of
Section 17(m) herein. Payments can either be paid currently or deemed to have
been reinvested in shares of Common Stock, and can be made in Common Stock, cash
or a combination thereof, as the Committee shall determine.

 

8. Stock Options

(a) Terms of Stock Options Generally. A Stock Option shall entitle the
Participant to whom the Stock Option was granted to purchase a specified number
of shares of Common Stock during a specified period at a price that is
determined in accordance with Section 8(b) below. Stock Options may be either
Incentive Stock Options or Nonqualified Stock Options. The Committee will fix
the vesting and exercisability conditions applicable to a Stock Option.

(b) Exercise Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be fixed by the Committee on the date of grant;
provided, however, that the exercise price for such Option shall be no less than
the Fair Market Value of a share of Common Stock on the date of grant.
Notwithstanding the foregoing, the exercise price per share of a Stock Option
that is a Substitute Award may be less than the Fair Market Value per share on
the date of grant, provided that the requirements of Section 424(a) of the Code
are met.

(c) Option Term. The term of each Stock Option shall be fixed by the Committee
and, subject to Section 3(a)(viii) above, shall not exceed ten years from the
date of grant.

(d) Incentive Stock Options. Each Stock Option granted pursuant to the Plan
shall be designated at the time of grant as either an Incentive Stock Option or
as a Nonqualified Stock Option. No Incentive Stock Option may be issued pursuant
to the Plan to any individual who, at the time the Stock Option is granted, owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or any of its Subsidiaries, unless (A) the exercise
price determined as of the date of grant is at least 110% of the Fair Market
Value on the date of grant of the shares of Common Stock subject to such Stock
Option, and (B) the Incentive Stock Option is not exercisable more than five
years from the date of grant thereof. No Incentive Stock Option may be granted
under the Plan after the tenth anniversary of the adoption of the Plan by the
Board. To the extent that the aggregate Fair Market Value of the shares of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year (under all plans of the
Company and any parent or Subsidiary) exceeds $100,000, the excess Stock Options
shall be treated as Nonqualified Stock Options. For purposes of this Section,
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the shares of Common Stock shall be
determined as of the time the Stock Option with respect to such shares is
granted.

(e) Method of Exercise. Subject to the provisions of the applicable Award
Document, the exercise price of a Stock Option may be paid in cash or previously
owned shares or a combination thereof. In accordance with the rules and
procedures established by the Committee for this purpose, the Stock Option may
also be exercised through a “cashless exercise” procedure approved by the
Committee involving a broker or dealer approved by the Committee, that affords
Participants the opportunity to sell immediately some or all of the shares
underlying the exercised portion of the Stock Option in order to generate
sufficient cash to pay the Stock Option exercise price and/or to satisfy
withholding tax obligations related to the Stock Option.

 

Page 7



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

(f) Accelerated Vesting Upon Death or Disability. In the event a Participant
terminates his or her service with the Company, its parent or a Subsidiary due
to Participant’s death or disability (as defined in Section 22(e)(3) of the
Code), all Stock Options granted to Participant shall become fully vested and
exercisable upon such termination and remain exercisable for the period of time
stated in the Participant’s Award Document (or the Plan if not specified in the
Award Document).

 

9. Restricted Stock

(a) General An Award of Restricted Stock shall consist of a grant of one or more
shares of Common Stock to a Participant for no consideration other than the
provision of services or may be offered for sale to a Participant at a purchase
price determined by the Committee, subject to the terms and conditions
established by the Committee in connection with the Award and as set forth in
the applicable Award Document. Such shares of Common Stock shall be subject to
such restrictions on transfer or other incidents of ownership for such periods
of time, and shall be subject to such conditions of vesting, as the Committee
may determine and as shall be set forth in the Award Document relating to such
stock. If shares of Common Stock are offered for sale under the Plan, the
purchase price shall be payable in cash, or, in the sole discretion of the
Committee and to the extent provided in any applicable Award Document, in shares
of Common Stock already owned by the Participant, for other consideration
acceptable to the Committee or in any combination of cash, shares of Common
Stock or such other consideration.

(b) Share Certificates; Rights and Privileges. At the time Restricted Stock is
granted or sold to a Participant, share certificates representing the
appropriate number of shares or Restricted Stock shall be registered in the name
of the Participant but shall be held by the Company in custody for the account
of such person. Company may take whatever actions it determines necessary to
restrict the transferability of the unvested Restricted Stock including
providing that the certificates bear a legend restricting their transferability.
Except for such restrictions on transfer or other incidents of ownership as may
be determined by the Committee and set forth in the Award Document relating to
an award or sale of Restricted Stock, a Participant shall have the rights of a
stockholder as to such Restricted Stock, including the right to receive
dividends and the right to vote in accordance with the Company’s certificate of
incorporation.

(c) Distributions. Any shares of Common Stock or other securities of the Company
received by a Participant to whom Restricted Stock has been granted or sold as a
result of a stock distribution to holders of Common Stock or as a stock dividend
on Common Stock shall be subject to the same terms, conditions and restrictions
as such Restricted Stock.

 

10. Stock Appreciation Rights

(a) General. A Stock Appreciation Right shall entitle a Participant to receive,
upon satisfaction of the conditions to the payment specified in the applicable
Award Document, an amount equal to the excess, if any, of the Fair Market Value
on the exercise date of the number of shares of Common Stock for which the Stock
Appreciation Right is exercised, over the exercise price for such Stock
Appreciation Right specified in the applicable Award Document. The exercise
price per share of Common Stock covered by a Stock Appreciation Right shall be
fixed by the Committee on the date of grant; provided, however, that the
exercise price per share shall be no less than 100% of the Fair Market Value per
share on the date of grant. Notwithstanding the foregoing, the exercise price
per share of a Stock Appreciation Right that is a Substitute Award may be less
than the Fair Market Value per share on the date of award, provided, that such
exercise price is not less than the minimum exercise price that would be
permitted for an equivalent Stock Option as determined in accordance with
Section 8(b) above. At the sole discretion of the Committee, payments to a
Participant upon exercise of a Stock Appreciation Right may be made in cash, in
shares of Common Stock having an aggregate Fair Market Value as of the date of
exercise equal to such amount, or in a combination of cash and shares of Common
Stock having an aggregate value as of the date of exercise equal to such amount.
A Stock Appreciation Right may be granted alone or in addition to other Awards,
or in tandem with a Stock Option.

(b) Stock Appreciation Rights in Tandem with Stock Options. A Stock Appreciation
Right granted in tandem with a Stock Option shall be granted at the same time as
such Stock Option. If granted in tandem with a Stock Option, a Stock
Appreciation Right shall cover the same number of shares of Common Stock as
covered by

 

Page 8



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

the Stock Option (or such lesser number of shares as the Committee may
determine) and shall be exercisable only at such time or times and to the extent
the related Stock Option shall be exercisable, and shall have the same term and
exercise price as the related Stock Option. Upon exercise of a Stock
Appreciation Right granted in tandem with a Stock Option, the related Stock
Option shall be canceled automatically to the extent of the number of shares
covered by such exercise; conversely, if the related Stock Option is exercised
as to some or all of the shares covered by the tandem grant, the tandem Stock
Appreciation Right shall be canceled automatically to the extent of the number
of shares covered by the Stock Option exercise.

 

11. Stock Awards

(a) General. A Stock Award shall consist of one or more shares of Common Stock
granted to a Participant for no consideration other than the provision of
services (or, if required by applicable law in the reasonable judgment of the
Company, for payment of the par value of such shares). Stock Awards shall be
subject to such restrictions (if any) on transfer or other incidents of
ownership for such periods of time, and shall be subject to such conditions of
vesting, as the Committee may determine and as shall be set forth in the
applicable Award Document.

(b) Distributions. Any shares of Common Stock or other securities of the Company
received by a Participant to whom a Stock Award has been granted as a result of
a stock distribution to holders of Common Stock or as a stock dividend on Common
Stock shall be subject to the same terms, conditions and restrictions as such
Stock Award.

 

12. Performance Units

Performance Units may be granted as fixed or variable share- or
dollar-denominated units subject to such conditions of vesting and time of
payment as the Committee may determine and as shall be set forth in the
applicable Award Document relating to such Performance Units. Performance Units
may be paid in Common Stock upon the satisfaction of the applicable performance
criteria as described in the Award Document, cash or a combination of Common
Stock and cash, as the Committee may determine.

 

13. Other Awards

The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related Awards not described above which
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which Awards may provide for cash payments based in
whole or in part on the value or future value of Common Stock, for the
acquisition or future acquisition of Common Stock, or any combination thereof.
Other Awards shall also include cash payments (including the cash payment of
dividend equivalents) under the Plan which may be based on one or more criteria
determined by the Committee which are unrelated to the value of Common Stock and
which may be granted in tandem with, or independent of, other Awards under the
Plan.

 

14. Certain Restrictions

(a) Transfers. Unless the Committee determines otherwise, no Award shall be
transferable for any reason (including pursuant to a domestic relations order)
other than by will or by the laws of descent and distribution.

(b) Exercise. During the lifetime of the Participant, a Stock Option, Stock
Appreciation Right or similar-type Other Award shall be exercisable only by the
Participant or by a permitted transferee to whom such Stock Option, Stock
Appreciation Right or Other Award has been transferred in accordance with
Section 14(a) above.

 

15. Recapitalization or Reorganization

(a) Authority of the Company and Stockholders. The existence of the Plan, the
Award Documents and the Awards granted hereunder shall not affect or restrict in
any way the right or power of the Company or the

 

Page 9



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

(b) Change in Capitalization. Notwithstanding any provision of the Plan or any
Award Document, the number and kind of shares authorized for issuance under
Section 5(a) herein, including the maximum number of shares available under the
special limits provided for in Section 5(c) and 5(d) herein, the number and
class of shares of Common Stock subject to each outstanding Award, and the
exercise price of any outstanding Award, shall be proportionately, equitably and
appropriately adjusted in such manner as the Committee shall determine in order
to retain the economic value or opportunity to reflect a stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, extraordinary
dividend, split-up, spin-off, combination, exchange of shares, or similar event
in which the number or class of shares of Common Stock is changed. Unless
otherwise determined by the Committee, such adjusted Awards shall be subject to
the same vesting schedule and restrictions to which the underlying Award is
subject. Where an Award being adjusted is an Incentive Stock Option or is
subject to Section 409A of the Code, the adjustment shall also be effected so as
to comply with Section 424(a) of the Code and not to constitute a modification
within the meaning of Section 424(h) or 409A, as applicable, of the Code.

(c) Change in Control. Subject to Section 17(m) and (n) herein, notwithstanding
the provisions of any Award Document, upon a Change in Control, a Participant
shall fully vest in and have the right to exercise any Stock Option and Stock
Appreciation Right as to all of the Common Stock under the Award, including
shares as to which it would not otherwise be vested or exercisable, and all
restrictions and conditions, including any vesting requirements, of any Stock
Award and Restricted Stock held by a Participant shall lapse. Except as
otherwise specified in the applicable Award Document, in the event of a Change
in Control, the Committee may, in its discretion, provide for (i) all
Performance Units and any Other Awards held by a Participant to be deemed fully
earned, (ii) the settlement of any Award by the Company for an amount of cash
equal to the amount which could have been obtained upon the exercise of the
Award or realization of a Participant’s rights had the Award been currently
exercisable or payable, (iii) cause any Award then outstanding to be assumed, or
new rights substituted therefor, by the acquiring or surviving corporation in
such Change in Control, or (iv) make such adjustment to any Award then
outstanding as the Committee deems appropriate to reflect such Change in
Control. In the event the Committee exercises such discretion, the Committee
shall notify the Participant in writing or electronically of the change in the
Award. Where an Award being changed is an Incentive Stock Option or is subject
to Section 409A of the Code, any change shall also be effected so as to comply
with Section 424(a) of the Code and not to constitute a modification within the
meaning of Section 424(h) or 409A, as applicable, of the Code.

 

16. Amendments; Termination

The Board or Committee may at any time and from time to time alter, amend,
suspend or terminate the Plan in whole or in part; provided, however, that any
amendment which under the requirements of any applicable law or stock exchange
rule must be approved by the stockholders of the Company shall not be effective
unless and until such stockholder approval has been obtained in compliance with
such law or rule. No termination or amendment of the Plan may, without the
consent of the Participant to whom an Award has been granted, adversely affect
the rights of such Participant under such Award. Notwithstanding any provision
herein or in any Award Document to the contrary, the Board or Committee shall
have broad authority to amend the Plan or any Award under the Plan to take into
account changes in applicable tax laws, securities laws, accounting rules and
other applicable state and federal laws.

 

Page 10



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

17. Miscellaneous

(a) Tax Withholding. The Company may require any individual entitled to receive
a payment in respect of an Award to remit to the Company, prior to such payment,
an amount sufficient to satisfy any federal, state or local tax withholding
requirements. The Company shall also have the right to deduct from all cash
payments made pursuant to or in connection with any Award any federal, state or
local taxes required to be withheld with respect to such payments. In addition,
the Company may permit any individual to whom an Award has been made to satisfy,
in whole or in part, such obligation to remit taxes, by directing the Company to
withhold shares of Common Stock that would otherwise be received by such
individual upon settlement or exercise of such Award or by delivering to the
Company shares of Common Stock owned by the individual prior to exercising the
option, subject to such rules as the Committee may establish from time to time.

(b) No Right to Grants or Employment. No Eligible Individual or Participant
shall have any claim or right to receive grants of Awards under the Plan.
Nothing in the Plan or in any Award or Award Document shall confer upon any
Employee any right to continued employment with Employer or interfere in any way
with the right of Employer to terminate the employment of any of its employees
at any time, with or without cause.

(c) Other Compensation. Nothing in the Plan shall preclude or limit the ability
of the Employer to pay any compensation to a Participant under the Employer’s
other compensation and benefit plans and programs.

(d) Other Employee Benefit Plans. Payments received by a Participant under any
Award made pursuant to the Plan shall not be included in, nor have any effect
on, the determination of benefits under any other employee benefit plan or
similar arrangement provided by the Employer, unless otherwise specifically
provided for under the terms of such plan or arrangement or by the Committee.

(e) Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the payment or settlement of any Award, nothing
contained herein shall give any Participant any rights that are greater than
those of a general creditor of the Company. In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Stock or payments in lieu
thereof with respect to awards hereunder.

(f) Securities Law Restrictions. The Committee may require each Eligible
Individual purchasing or acquiring shares of Common Stock pursuant to a Stock
Option or other Award under the Plan to represent to and agree with the Company
in writing that such Eligible Individual is acquiring the shares for investment
and not with a view to the distribution thereof. All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any exchange upon which the Common Stock is then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions. No shares of Common Stock shall be issued hereunder unless
the Company shall have determined that such issuance is in compliance with, or
pursuant to an exemption from, all applicable federal and state securities laws.

(g) Compliance with Rule 16b-3. Notwithstanding anything contained in the Plan
or in any Award Document to the contrary, if the consummation of any transaction
under the Plan would result in the possible imposition of liability on a
Participant pursuant to Section 16(b) of the Exchange Act, the Committee shall
have the right, in its sole discretion, but shall not be obligated, to defer
such transaction or the effectiveness of such action to the extent necessary to
avoid such liability, but in no event for a period longer than six months.

(h) Award Document. In the event of any conflict or inconsistency between the
Plan and any Award Document, the Plan shall govern, and the Award Document shall
be interpreted to minimize or eliminate any such conflict or inconsistency.

(i) Expenses. The costs and expenses of administering the Plan shall be borne by
the Company.

(j) Application of Funds. The proceeds received from the Company from the sale
of Common Stock or other securities pursuant to Awards will be used for general
corporate purposes.

 

Page 11



--------------------------------------------------------------------------------

2010 Equity Plan

 

  Plan Document

 

 

(k) Deferral. The Committee may, in its discretion and as provided in the
applicable Award Document, permit a Participant to defer receipt of the shares
underlying a Stock Option upon exercise or otherwise defer the recognition of
income with respect to an Award pursuant to the terms of any deferred
compensation plan maintained by the Company.

(l) Applicable Law. Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the Commonwealth of Virginia without giving effect to conflicts of
law principles.

(m) Nonqualified Deferred Compensation Plan Omnibus Provision. The Company
intends that all Awards under the Plan either comply with Section 409A of the
Code (“Section 409A”) or comply with an exemption from the application of
Section 409A. The Committee shall not exercise any discretion under the Plan,
including, but not limited to, the discretion in Section 7 and Section 15
herein, in any manner which would violate Section 409A. Each Award Document
covering an Award subject to Code Section 409A shall comply with the
requirements of Section 409A and shall include any terms required by
Section 409A (including the 6 month delay requirement, authorized distribution
events and time and form of payment requirements). All Awards exempt from
Section 409A shall be interpreted and administered in a manner as to maintain
such exemption. Neither the Company nor the Committee, however, shall have any
responsibility or liability if any Award is subject to adverse taxation under
Section 409A.

(n) Participation in Capital Purchase Program. The Company has participated in
the Troubled Asset Relief Program (“TARP”) Capital Purchase Program (the “CPP”)
created by the Treasury Department pursuant to authority granted under the
Emergency Economic Stabilization Act of 2008, as amended from time to time (the
“EESA”). As a result of its participation in the CPP, the Company is required to
comply with the requirements of Section 111(b) of the EESA, in accordance with
the guidance and regulations issued by the Treasury Department with respect to
the CPP, as such guidance and regulations may be amended from time to time (the
“CPP Requirements”). The Plan is intended to permit the Committee, in its sole
discretion, to grant Awards that are intended to qualify as TARP-compliant
long-term restricted stock or restricted stock units under the CPP Requirements
as well as to grant Awards that are not intended to qualify as TARP-compliant
long-term restricted stock or restricted stock units, including without
limitation the payment of a Participant’s salary in Stock Awards or the grant of
Awards which, although not TARP-compliant long-term restricted stock or
restricted stock units, nonetheless comply with the non-accrual and other
limitations of the CPP Requirements. Notwithstanding any other provision of the
Plan to the contrary, the Plan shall be administered, interpreted and construed
and, if and where applicable, benefits provided hereunder shall be limited,
deferred, prohibited and/or subject to repayment to the Company in accordance
with the CPP Requirements and Section 111(b) of the EESA, as amended from time
to time, to the extent legally applicable.

+++++++

Approved by the Board of Directors of the Company on March 2, 2010.

Approved by the Stockholders of the Company on April 28, 2010.

Amended by the Board of Directors of the Company on February 22, 2012.

 

Page 12